Citation Nr: 1758159	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating for a right knee disability in excess of 10 percent prior to August 17, 2016.

2.  Entitlement to a disability rating in excess of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 for a right knee replacement and residuals thereof beginning October 1, 2017.

3.  Entitlement to an additional compensable disability rating in excess of 10 percent for the right knee disability under DC 5257.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and May 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is associated with the evidence of record.

The issue of entitlement to service connection for a left knee disability secondary to a service-connected right knee disability status post-surgery has been raised in March 2017 statement from the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record shows that the Veteran's right knee disability has worsened since the last VA examination of the right knee.  The Veteran was awarded a temporary total 100 percent evaluation for a knee replacement effective August 17, 2016 through September 30, 2017. However, the Veteran maintains that his current right knee disability ratings of 30 percent under DC 5055 and 10 percent under DC 5257 do not contemplate his current disability picture for the right knee after his surgery.  Accordingly, the AOJ should afford the Veteran another VA examination to fully assess the current severity of the disability post-surgery.  The Board will further assess the Veteran's disability picture for the right knee when all evidentiary development is complete.

The December 2015 hearing loss and tinnitus examination indicates the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 in the left ear but not the right ear.  However, the Veteran cited more recent VA audiology consultation notes indicating there has been a shift in puretone thresholds and a decrease in word recognition scores representative of a worsening condition.  See April 2017 correspondence from the Veteran; March 2016 Audiology Consult Note from West LA VA Medical Center (VAMC). While the consult notes do not specify the specific test criteria used, they indicate there is an outstanding audiogram containing relevant data.  

Additionally, the December 2015 examination does not address all potential causes of the Veteran's hearing loss and tinnitus raised by the record.  It does not the Veteran's contention that his hearing loss and tinnitus were caused in part by a personal assault in service.  See, e.g., Veteran's March 2017 testimony.  It also does not address medication use for his service-connected right knee disability including Tramadol, which should also be considered as a possible cause of worsening symptoms.  See, e.g., August 2016 Home Medication List from Beverly Hospital.  Accordingly, the AOJ should make reasonable attempts to locate any outstanding relevant records and afford the Veteran a new VA examination addressing the current disability picture in the context of alleged trauma and medication.

At the hearing, the Veteran's representative contended that the Veteran's hypertension worsened in association with his right knee pain.  While the basis for such an association is not evident from the record, the Board notes the Veteran is on several medications for his service-connected right knee disability and has not been afforded a VA examination of his hypertension to date.  The AOJ should afford the Veteran a VA examination of his hypertension to determine if it is related to service or a service-connected disability to include side-effects of any medications taken for the right knee.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding private or VA records pertinent to the Veteran's claims.  The AOJ should make reasonable attempts to obtain such records as well as any outstanding VA treatment records to include audiograms associated with the March 2016 Audiology Consult at West LA VAMC.  

2. After associating any outstanding relevant records with the Veteran's claims file, the AOJ should afford the Veteran examinations of his right knee, bilateral hearing loss, tinnitus, and hypertension with appropriate examiners.  The AOJ should provide the examiners with complete copies of the claims file to include this remand order.  If the Veteran is unable to attend an examination, the AOJ should obtain opinions based on the evidence of record.  The VA examiners should follow these directives:

a) The right knee examiner should assess the current severity of the Veteran's right knee disability.  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

The examiner should specifically offer an opinion on the current degree of instability in the right knee (whether it is slight, moderate, or severe considering all testing conditions and circumstances such as flare-ups noted above). 

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

b) The hearing loss and tinnitus examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus were incurred in, caused by, or aggravated by the Veteran's military service to include noise exposure and trauma by a personal assault.  The examiner should consider the Veteran's statements about the continuity of symptoms since service, noise exposure during service, and all assaults during service.

The examiner should opine whether it is it at least as likely as not that the Veteran's hearing loss and tinnitus were permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right knee disability to include side-effects of medications such as Tramadol.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

c) The hypertension examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in, caused by, or aggravated by the Veteran's military service.

The hypertension examiner should opine whether it is at least as likely as not that the Veteran's hypertension was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right knee disability to include side-effects of medications such as Tramadol.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3. After completing the above actions and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






